DETAILED ACTION
The response filed on 01/15/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
3.	Claims 9-17 are previously cancelled.
4.	New claim 21 is added.
5.	The provisional nonstatutory double patenting rejection to claims 1-7 have been withdrawn in view of the amendment to the copending application 15/875207.
6.	Applicant's arguments with respect to claims 1 and 18 have been fully considered but they are not persuasive.  Please see response to argument section below.
7.	Applicant's arguments with respect to new claim 21 has been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103(AIA )
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-4, 8 and 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 20030193269 hereinafter ‘269 in view of Hoffmeyer et al. US 20140353157 A1 hereinafter ‘157.
	Regarding claim 1, ‘269 discloses an acoustic resonator (fig.4A) comprising: 
a membrane layer (56) disposed on an insulating layer (52); 
a cavity (figs. 4A, 5J: A3) formed by the insulating layer and the membrane layer and comprising 
a resonating portion (57-59) disposed on the cavity (A3) , and comprising 
a second electrode (59) on a piezoelectric layer (58) on a first electrode (57).
	‘269  discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a hydrophobic layer disposed on at least one of a portion of an upper surface of the cavity and a portion of a lower surface of the cavity.
‘157 discloses a hydrophobic layer (fig. 4B: a hydrophobic surface 17’, 17”, para. [121]) disposed on at least one of a portion of an upper surface of the cavity (e.g. 17” on upper gap 6) and a portion of a lower surface of the cavity (e.g. 17’ on lower gap 6, para [83], [0113]).


Regarding claim 2, ‘269 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the hydrophobic layer is disposed on the entirety of the upper and lower surfaces of the cavity.
‘157 discloses the acoustic resonator of claim 1, wherein the hydrophobic layer is disposed on the entirety of the upper and lower surfaces of the cavity (fig. 4B: a hydrophobic surface 17’, 17”, gap 6 para [121]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269’s invention with the hydrophobic layer is disposed on the entirety of the upper and lower surfaces of the cavity as disclosed by ‘157 in order to avoid needing a spacer between the two surfaces that enclose the gap, where the electro-wetting takes place (paragraph [0071]).


‘157 discloses the acoustic resonator of claim 1, wherein the hydrophobic layer is further disposed on a side surface of the cavity (fig. 4B: a hydrophobic surface 17’, 17”, gap 6 para [121]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269’s invention with the hydrophobic layer is further disposed on a side surface of the cavity as disclosed by ‘157 in order to avoid needing a spacer between the two surfaces that enclose the gap, where the electro-wetting takes place (paragraph [0071]).

Regarding claim 4, ‘269 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the hydrophobic layer is a self-assembled monolayer.
‘157 discloses the acoustic resonator of claim 1, wherein the hydrophobic layer is a self-assembled monolayer (e.g. para [162], [187], [228] indicates a monolayer or single layer).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269’s invention with the hydrophobic layer is a self-assembled monolayer as disclosed by ‘157 in order 

	Regarding claim 8, ‘269 discloses the acoustic resonator of claim 1, further comprising a substrate (51), wherein the insulating layer (52) is disposed on the substrate.
Regarding claim 18, ‘269 discloses an acoustic resonator (fig.4A) comprising: 
a resonating portion (57-59) disposed on a cavity (A3).
‘269 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a hydrophobic layer disposed on an interior surface of the cavity.
 ‘157 discloses a hydrophobic layer disposed on an interior surface of the cavity (fig. 4B: a hydrophobic surface 17’, 17” and gap 6, para [121]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269’s invention with the hydrophobic layer disposed on an interior surface of the cavity as disclosed by ‘157 in order to avoid needing a spacer between the two surfaces that enclose the gap, where the electro-wetting takes place (paragraph [0071]).

 Regarding claim 19, ‘269 discloses the acoustic resonator of claim 18, wherein the resonating portion comprises a piezoelectric layer (58) disposed between a first electrode (57) and a second electrode (59).

‘157 discloses the acoustic resonator of claim 18, wherein the hydrophobic layer is a self-assembled monolayer (e.g. para [162], [187], [228] indicates a monolayer or single layer).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269’s invention with the hydrophobic layer is a self-assembled monolayer as disclosed by ‘157 in order to avoid needing a spacer between the two surfaces that enclose the gap, where the electro-wetting takes place (paragraph [0071]).

11.	Claims 5 and 6  rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. US 20030193269 hereinafter ‘269 in view of Hoffmeyer et al. US 20140353157 A1 hereinafter ‘157 and further in view of Ichikawa US 20140292143 hereinafter ‘143.
Regarding claim 5, ‘269 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the hydrophobic layer comprises a fluorine (F) component.
‘143 discloses the acoustic resonator of claim 1, wherein the hydrophobic layer comprises a fluorine (F) component (para [28], fig.3).

Regarding claim 6, ‘269 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the hydrophobic layer further comprises a silicon (Si) component.
‘143 discloses the acoustic resonator of claim 5, wherein the hydrophobic layer further comprises a silicon (Si) component (para [28], fig.3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269 and ‘157’s inventions with the hydrophobic layer comprises a silicon (Si) component as disclosed by ‘143 in order to improve water resistance, and improve the quality of the electronic device (paragraph [0018]).
Regarding claim 21, ‘269 discloses the acoustic resonator of claim 1, wherein the cavity (fig.1B: A1, para. [0015]) is partially surrounded by an upper portion of the membrane layer (25) on which the resonating portion (27-29) is disposed, and side portions of the membrane layer extending from the upper portion of the membrane layer to an upper surface of the insulating layer (para. [0015] indicates a membrane layer 25 
 ‘269 discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the hydrophobic layer. 
‘157 discloses wherein the hydrophobic layer (figs. 9, 10: a hydrophobic surface 17’, 17”, para. [0136] indicates the bottom layer 3 and the top layer 4 comprise a hydrophobic surface 17’, 17” that is exposed to the gap 6, para. [0147]) is disposed on inner surfaces of the side portions of the membrane layer (figs. 9, 10: membrane 31, paras. [0141], [0142]).   
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of ‘269’s invention with the hydrophobic layer is disposed on inner surfaces of the side portions of the membrane layer as disclosed by ‘157 in order to avoid needing a spacer between the two surfaces that enclose the gap, where the electro-wetting takes place (paragraph [0071]).
Response to Arguments
12.	Applicant's arguments with respect to claims 1 and 18 have been fully considered but they are not persuasive.
	Applicant argues that “The claimed device and the Hoffmeyer device are directed to significantly different in technical fields. Specifically, while claim 1 is directed to an acoustic resonator, the Hoffmeyer device is in the field of microfluidics systems, which is unrelated to the field of acoustic resonators.” Please see Remarks on page 6.
In response to applicant’s argument, the examiner respectfully disagrees with the current above argument.
the prior art Hoffmeyer et al. or reference ‘157 device is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, description of the background of the examining application PGpub. US 20180351534 para. [0003] discloses that the acoustic resonator is used for biological testing devices. The prior art Hoffmeyer device is also used for a biological sample processing system (e.g. see paras. [0004], [0008], [0009]). Moreover, figs. 4A and 9 show the device does not provide the liquid droplet 23 to the gap 6 and it shows hydrophobic surface or layer 17’, 17”. 
Furthermore please see PAK et al PGpub US 20140346782 A1 para. [0005]- [0008] discloses an acoustic resonator and a micro power generator and power generation method using a liquid droplet to produce electricity by vibration. Therefore, the electrode coated with hydrophobic material associated with substrate to provide efficient device. 
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 18. When reading the preamble in the context of the entire claim, the recitation (“acoustic resonator”) is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Allowable Subject Matter
13.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 7, the prior art fails to disclose wherein the resonating portion comprises a center portion, and an extending portion extending outward from the center portion and in which an insertion layer is disposed below the piezoelectric layer, and wherein the piezoelectric layer comprises a piezoelectric portion disposed in the center portion, and a bending portion disposed in the extending portion and extending inclined from the piezoelectric portion along an edge of the insertion layer.  
Conclusion
14.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Franosch et al. US 20050148205 A1 discloses hydrophobic layer 114 in figs. 5B and 6B.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Htet Z. Kyaw/ (02/21/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837